                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TY CARTS, et al., individually and             :
on behalf of all other similarly situated      :
individuals,                                   :
       Plaintiffs                              :          No. 4:17-cv-00915
                                               :
              v.                               :          (Judge Kane)
                                               :
WINGS OVER HAPPY VALLY MDF,                    :
LLC d/b/a WINGS OVER HAPPY                     :
VALLEY, et al.,                                :
     Defendants                                :

                                            ORDER


       AND NOW, on this 28th day of April 2021, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

       1.    Plaintiffs’ Motion for Equitable Tolling of the FLSA Statute of Limitations (Doc.
             No. 93) is DENIED; and

       2.    Defendants’ Motion for Leave to File Discovery to Supplement Defendants’ Brief
             in Opposition to Plaintiffs’ Renewed Motion for Equitable Tolling (Doc. No. 97) is
             DENIED as moot.

                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
